As filed with the Securities and Exchange Commission on March 10, 2016 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TUBEMOGUL, INC. (Exact name of registrant as specified in its charter) Delaware 51-0633881 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1250 53rd Street, Suite 2 Emeryville, California 94608 (510) 653-0126 (Address, including Zip Code, of Principal Executive Offices) 2014 Equity Incentive Plan 2014 Employee Stock Purchase Plan (Full title of the plan) Brett Wilson President and Chief Executive Officer TubeMogul, Inc. 1250 53rd Street, Suite 2 Emeryville, California 94608 (510) 653-0126 (Name, address and telephone number, including area code, of agent for service) Copies to: Peter M. Astiz, Esq.
